 

Case 3:19-cr-00473-S *Doeumeth the Re OseO Paue 1 of 1 lage 2A'Z7

 

 

 

 

 

 

 

 

 

 

 

DALLAS DIVISION
JUDGE: RENEE HARRIS TOLIVER
DEPUTY CLERK: J. Amerson COURT REPORTER/TAPE NO: FTR
LAW CLERK: USPO/PTSO: .
INTERPRETER: COURT TIME: © MOA
A.M. [P.M. 100 pm DATE: September 30, 2019
OMAG. NO. OCIDIST. CR. NO. 3:19-cr-00473-S *SEALED* USDJ Judge Karen Gren Scholer
UNITED STATES OF AMERICA § Bry ny) Sch USS , AUSA
§
V. § O
§
S  Aduwandiea Hunt
DANIEL R CANCHOLA (1) § COUNSEL FOR DEFENDANTS APPT - (A), Retd — (R), FPD - (F)
Z

 

INITIAL APPEARANCE LJIDENTITY LIBOND HEARING LIPRELIMINARY HEARING
(J DETENTION HEARING CICOUNSEL DETERMINATION HEARING CIREMOVAL HEARING CDIEXTRADITION HEARING
(1 HEARING CONTINUED ON CASE NO. CIOTHER DISTRICT OIDIVISION
DATE OF FEDERAL ARREST/CUSTODY: 09/30/2019 [ISURRENDER
Cl RULE 5/32 CLAPPEARED ON WRIT
DEFT FIRST APPEARANCE. DEFT ADVISED OF RIGHTS/CHARGES CIPROBATION/SUPERVISED RELEASE VIOLATOR
(J DEFT FIRST APPEARANCE WITH COUNSEL.
1 DEFT CIMW (MATERIAL WITNESS) APPEARED COWITH CIWITHOUT COUNSEL
1 REQUESTS APPOINTED COUNSEL.
C1 FINANCIAL AFFIDAVIT EXECUTED.
[CJ ORDER APPOINTING FEDERAL PUBLIC DEFENDER.
PRIVATE COUNSEL APPOINTED
DEFT HAS RETAINED COUNSEL Lanlel HA.gou } Froucandva. Chan
CJ ARRAIGNMENT SET CIDETENTION HEARING SET

 

 

 

 

C) PRELIMINARY HEARING SET LIBOND HEARING SET
(3 COUNSEL DETERMINATION HEARING SET
(J IDENTITY/REMOVAL HEARING SET
CL] BOND OISET CIREDUCED TO $ OICASH (J SURETY (10% O PR QUNS O3RD PTY OOMW
CL] NO BOND SET AT THIS TIME, | |— DAY DETENTION ORDER TO BE ENTERED.
C] ORDER OF TEMPORARY DETENTION/COMMITMENT PENDING HEARING ENTERED.
[] ORDER OF DETENTION PENDING TRIAL ENTERED.

DEFT ADVISED OF CONDITIONS OF RELEASE.
LC} BOND EXECUTED DEFT CIMW RELEASED. CSTATE AUTHORITIES CJINS

cel,
_ | DEFT OMW REMANDED TO CUSTODY.

[} DEFT ORDERED REMOVED TO ORIGINATING DISTRICT.
1 WAIVER OF CPRELIMINARY HEARING CIRULE 5/32 HEARING LIDETENTION HEARING
[ COURT FINDS PROBABLE CAUSE CID LPC.
CO) DEFT FAILED TO APPEAR. ORAL ORDER FOR ISSUANCE OF BENCH WARR]
[] GOVERNMENT TO NOTIFY FOREIGN CONSULAR.
C] REMARKS:

 

 

 

 

   

Ry

 

 
